t c memo united_states tax_court gary friedmann petitioner v commissioner of internal revenue respondent docket no filed date gary friedmann pro_se keith l gorman and george d curran for respondent memorandum findings_of_fact and opinion whalen judge respondent determined the following deficiencies in additions to and penalties with respect to petitioner's federal_income_tax for and additions to tax penalties year deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure big_number big_number big_number - - unless stated otherwise all section references are to the internal_revenue_code as in effect during the years in issue after concessions the issues for decision are whether the period of limitations on assessment and collection set forth in sec_6501 expired as to both of the years in issue and before respondent issued the subject notice_of_deficiency to petitioner and whether petitioner is entitled to offset gross_income by or to deduct as business_expenses under sec_162 certain expenditures in the aggregate amount of dollar_figure in and dollar_figure in that respondent disallowed findings_of_fact some of the facts have been stipulated by the parties the stipulation of facts filed by the parties and the exhibits attached thereto are incorporated herein by this reference petitioner resided in moorestown new jersey at the time he filed his petition in this case petitioner graduated from northeastern university in with a degree in business administration he passed the examination to become a certified_public_accountant c p a and was licensed as a c p a by the state of new york in he then worked for arthur anderson co as an auditor for year before matriculating at georgetown university law center to study law he graduated from georgetown in and was awarded a j d degree petitioner then enrolled in georgetown university's graduate program in taxation but he completed only one semester of the two-semester program leading to an ll m degree in taxation petitioner is currently licensed as an attorney in both the state of new jersey and the commonwealth of pennsylvania he also holds an inactive license as a c p a from the state of new york petitioner has been self-employed since graduating from law school his business involves providing various financial and tax services to clients including preparing personal business and employment_tax returns providing personal and business tax planning advice providing investment advice and reviewing and supervising the office staffs of small businesses additionally petitioner is a member of the bar of this court and he has represented taxpayers as an attorney before the court petitioner has filed approximately petitions on behalf of clients and he has tried at least one case see epstein v commissioner tcmemo_1994_34 petitioner has also promoted various partnerships including friedmann financial number friedmann investors q4e- number and friedmann investors number it appears that the business of these partnerships involved investments in real_estate a number of clients of petitioner's schedule c business including some clients on behalf of whom the expenditures at issue in this case were allegedly made were investors in one or more of these partnerships petitioner was also the sole owner and employee of friedmann management corp which allegedly provided management services to the partnerships in addition to the instant case petitioner prosecuted a suit in district_court for refund of taxes paid with respect to his joint_return for 107_fsupp2d_502 d n j in that case the court granted the government's motion to dismiss one count of the complaint on the ground that it raised issues that had not been set forth in the claim_for_refund and the court granted summary_judgment as to the other count of the complaint involving certain consulting fees that petitioner claimed as an expense deduction on his schedule c profit or loss from business according to the court the consulting fees were not deductible because petitioner had admitted in his complaint that the consulting fees were not income to nor a business_expense incurred by - - petitioner but should have been reported by friedmann management corp id pincite petitioner also prosecuted a case in this court involving adjustments to his joint_return for that was settled before trial pursuant to an agreement of the parties lastly in he sued the united_states to guash two internal_revenue_service summonses one of which demanded all documents and records regarding petitioner's assets liabilities and accounts for purposes of preparing a collection information statement and the other of which sought all books records documents and receipts for income from all sources for purposes of preparing federal_income_tax returns for through and including that had not been filed by petitioner friedmann v united_states aftr 2d d n j in that case the court granted the government's motion to dismiss petitioner's complaint id petitioner failed to timely file his individual federal_income_tax returns for tax years through he filed delinquent returns for and the years at issue as discussed below but he had not yet filed his returns for tax years through at the time this case was tried -- - in during the audit of petitioner's income_tax return respondent's revenue_agent requested copies of petitioner's and returns in date petitioner gave photocopies of those returns to the agent at that time the agent believed that petitioner had previously filed the returns with the internal_revenue_service petitioner gave the agent no indication otherwise both returns had been signed before they were photocopied and neither return bore petitioner's original signature in september or date the agent began an examination of petitioner's and returns in due course the revenue_agent found that the internal_revenue_service had no record of having received either the or return the agent notified petitioner by letter dated date that the photocopied returns would be processed as delinquent returns once the agent received a copy of each return that bore petitioner's original signature the agent's letter states as follows as per our telephone conversation yesterday i will process the previously submitted copies of your income_tax returns as delinquent returns since our records do not indicate receipt of the aforementioned at the service centers however before i can process the copies i need them to have original signa- tures please provide same above the copied signature also date and return them to me so that i can process them please return as soon as possible on date before the internal_revenue_service had received petitioner's signed and tax returns respondent prepared a substitute return for petitioner's taxable_year as authorized by sec_6020 on the basis of this substitute return respondent issued a notice_of_deficiency to petitioner for taxable_year respondent mailed the notice_of_deficiency by certified mail to petitioner's last_known_address petitioner did not claim the notice from the u s postal service and it was returned unopened to respondent by the postal service on date on date after attempting to reach petitioner by telephone on two occasions and after writing to petitioner about the unfiled returns a second revenue_agent received copies of petitioner's and tax returns the copy of each return received by the agent is identical to the photocopy that petitioner previously had provided to the former revenue_agent except that it also bears petitioner's original signature and the date date respondent's transcript of petitioner's account for states that petitioner's return was filed on --- - date respondent's transcript of petitioner's account for does not reflect that petitioner filed a return this is due to the fact that respondent had filed a substitute return for petitioner under sec_6020 b on date during the course of the audit of petitioner's individual income_tax returns for and respondent's revenue_agent discovered that the internal_revenue_service had no record of having received returns from friedmann financial number friedmann investors number or friedmann investors number for taxable_year during a meeting with respondent's agent petitioner signed copies of the forms u s partnership return of income for friedmann financial number and friedmann investors number petitioner's individual return for reports wages salaries tips etc of dollar_figure attached to the return is a form_w-2 wage and tax statement that reports wages of dollar_figure from an employer dr carey strom who is also a client of petitioner's schedule c business as discussed further below petitioner's return also reports wages of dollar_figure from friedmann management corp there is attached to petitioner's return for both and a schedule c profit or loss from business fora business or profession listed as name of gary friedmann cpa following income and expenses schedules c gross_receipts or sales returns and allowances gross_income car and truck expenses depreciation interest mortgage other legal and professional servs office expenses rent machinery equipment other business property repairs travel meals entertainment travel meals and entertainment of meals utilities other expenses telephone legal dues assoc gifts publications net_profit_or_loss _- _- dollar_figure big_number big_number big_number --0- big_number big_number --0- big_number big_number dollar_figure big_number big_number big_number big_number big_number cpa petitioner reported the for that business on the dollar_figure big_number dollar_figure big_number big_number --0- --0- --0- big_number --0- big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number -7 operating under the dollar_figure big_number -big_number -- - on date respondent issued a notice_of_deficiency to petitioner for taxable years and this is the second notice_of_deficiency respondent issued with respect to petitioner's return among other adjustments made in this notice respondent disallowed dollar_figure of the dollar_figure claimed as returns and allowances on petitioner's return and respondent disallowed the entire dollar_figure claimed as returns and allowances on petitioner's return the notice_of_deficiency describes this adjustment as follows the deductions of dollar_figure and dollar_figure shown on your and returns as returns and allowances are reduced by dollar_figure and dollar_figure because it has not been established that any amount more than dollar_figure for and -o- for was for an ordinary and necessary business_expense or was expended for the purpose designated therefore your taxable_income is increased dollar_figure for and dollar_figure for opinion i period of limitations on assessment and collection the first issue for decision is whether respondent issued the subject notice_of_deficiency after the period of limitations on assessment and collection under sec_6501 had expired for both of the taxable years in issue and petitioner's principal position is that the period of limitations on assessment began to run in date when he submitted photocopies of his and returns to respondent's revenue_agent and that the period expired before the subject notice_of_deficiency was issued according to petitioner respondent treated these tax returns ‘as filed' notwithstanding the fact that the returns did not bear petitioner's original signature and the fact that they were not filed at a location specified by sec_6091 alternatively petitioner argues that he filed each of the returns at issue by mail more than years before the date of the second notice_of_deficiency with the result that the period of limitations on assessment and collection under sec_6501 bars assessment of the deficiencies determined in that notice by respondent for each of the years at issue sec_6501 provides rules limiting the time during which the amount of any_tax can be assessed as a general_rule sec_6501 provides that the amount of any_tax shall be assessed within years after the return was filed sec_6501 in the case of a deficiency in tax the internal_revenue_code further prohibits the assessment of the deficiency until a notice_of_deficiency has been mailed to the taxpayer and if a petition is filed in this court until the decision of the court has become final sec_6213 thus generally a notice_of_deficiency must be mailed to the taxpayer before the expiration of the period of limitations on assessment and collection set out in sec_6501 a the bar of this statute_of_limitations on assessment and collection is an affirmative defense and the party raising it must plead it and carry the burden of proving its applicability rule sec_39 sec_142 tax_court rules_of_practice and procedure 95_tc_227 85_tc_535 schalekamp v commissioner tcmemo_1998_277 in this opinion all rule references are to the tax_court rules_of_practice and procedure in this case petitioner must prove that the date on which each of the subject returns was filed was more than years before respondent issued the subject notice_of_deficiency see 415_f2d_144 5th cir 208_f2d_795 4th cir affg a memorandum opinion of this court dated date bur corp v commissioner 67_tc_111 we note that the substitute return respondent prepared for petitioner's taxable_year pursuant to sec_6020 did not start the running of the period of limitations on assessment and collection sec_6501 b provides notwithstanding the provisions of paragraph of sec_6020 the execution of a return by the secretary pursuant to the authority conferred by such section shall not start the running of the period of limitations on assessment and collection we begin with petitioner's alternative argument that he filed his and returns by mail with the internal_revenue_service centers more than years before respondent issued the subject notice_of_deficiency the evidence on which petitioner relies in support of this factual assertion is his own testimony at trial petitioner's testimony is vague is not supported by any documentary_evidence such as certified mail receipts is contradicted by respondent's records which do not record such filings and is unbelievable in the case of his return petitioner testified t believe it's signed april 12th or 11th of and that's when i apparently mailed it emphasis supplied he further testified i believe i mailed it to fresno california emphasis supplied notwithstanding the fact that he resided in new jersey at the time petitioner's return states that his address i sec_1034 17th street no santa monica california petitioner states that he used a california address on his return -- because he was spending a lot of time in california and was intending to move there in the case of his return petitioner testified that he prepared this return approximately days after he prepared his return the address listed on petitioner's return is baldwin hill place morristown new jersey petitioner testified that he gave his return to the revenue_agent who was auditing his return and mailed a copy petitioner's testimony regarding the filing of his return also includes the following q and for the return you prepared that in new jersey as well correct a the actual return yes qo and you mailed that in new jersey correct a my recollection is i gave this directly to mr brokowski e the revenue_agent in new jersey qo so you're saying then for that you never filed a return without giving one to brokowski first you never filed one independently for a i think i mailed it in as well but i gave him a copy i gave two--i_think i gave him the original and mailed a copy it is my recollection q would you mail a copy of a to a service_center why -- - a i didn't mail it initially subsequently i mailed it j actually think i sent it by certified mail as i've indicated and i cannot locate those records q let's go back to again what was--when was the first time that you filed your tax_return a i_ believe i gave it directly to mr brokowski emphasis supplied on the basis of the above discussion we find that petitioner has failed to establish that he filed his and returns by mail with the internal_revenue_service centers more than years before respondent issued the subject notice_of_deficiency petitioner's principal argument is that he filed his and returns and the period of limitations on assessment and collection under sec_6501 began to run as to each tax_year in date when petitioner submitted photocopies of the returns to respondent's revenue_agent if measured from date the period of limitations on assessment and collection expired before the subject notice_of_deficiency was issued petitioner argues that if respondent treats a return as filed then the period of limitations on assessment and collection under sec_6501 begins to run irrespective of whether the return was filed in a location -- - specified by sec_6091 and the regulations promulgated thereunder or whether it contains the taxpayer's original signature petitioner contends that respondent used the photocopies of petitioner's and returns in formulating the audit of petitioner's returns and thus treated the returns as filed it has long been held that in order for the period of limitations on assessment and collection prescribed by sec_6501 and its predecessors to run against the united_states a taxpayer must meticulously comply with all conditions for application of the statute see 281_us_245 280_us_453 81_f3d_1274 3d cir as mentioned above sec_6501 prescribes that the tax shall be assessed within years after the return is filed as the supreme court has noted the word return' is not a technical word of art florsheim bros drygoods co v united_states supra pincite there are four elements in determining whether a document is sufficient for statute_of_limitations purposes first the document must contain sufficient data to calculate the taxpayer's tax_liability second it must purport to be a return third there must be an honest and reasonable - - attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the document under penalties of perjury 82_tc_766 affd 793_f2d_139 6th cir in order to have the effect of a return for statute_of_limitations purposes a key element is that the document must honestly and reasonably be intended as such by the taxpayer florsheim bros drygoods co v united_states supra pincite among other filing_requirements the internal_revenue_code specifies that a return shall be signed in accordance with forms or regulations prescribed by the secretary sec_6061 it shall contain or be verified by a written declaration that it is made under the penalties of perjury sec_6065 and it shall be filed at the place specified by the internal_revenue_code and the regulations promulgated thereunder sec_6091 in the case of the return of an individual the general_rule is that the return shall be made to the secretary in the internal_revenue_district in which is located the taxpayer's legal residence or principal_place_of_business or it shall be made at the service_center serving one of those districts sec_6091 b -- - a return form that is not signed or sworn to as required by the statute does not meet the plain requirements for the filing of a return and does not start the period of limitations on assessment and collection see lucas v pilliod lumber co supra 358_f2d_713 3d cir affg tcmemo_1965_191 72_tc_818 similarly a return that is delivered to an office other than the one specified by the code and the regulations for filing of that return is not considered filed and does not commence the period of limitations see o'bryan bros inc v commissi127_f2d_645 6th cir gift_tax_return given t42_bta_18 64_f2d_506 6th cir return given to examining agent affg 23_bta_605 96_tc_802 return mailed to wrong service_center 78_tc_412 taxpayer failed to prove that amended returns were filed when they were handed to a revenue_agent green v commissioner tcmemo_1993_152 giving a delinquent_return to an irs agent does not constitute filing metals refining ltd v commissioner tcmemo_1993_115 even if the irs agents received properly executed partnership returns delivery to such agents does not necessarily constitute proper filing see also kotovic v commissioner tcmemo_1959_177 in this case we find that there was no filing of the subject returns in date when petitioner gave photocopies of his and returns to respondent's revenue_agent clearly the revenue_agent was not the prescribed place for filing those returns pursuant to sec_6091 o'bryan bros inc v commissioner supra w h hill co v commissioner supra winnett v commissioner supra hspinoza v commissioner supra green v commissioner supra metals refining ltd v commissioner supra moreover there is nothing in the record to show that petitioner intended his delivery of those documents to the agent in date to constitute the filing of his returns see berenbeim v commissioner tcmemo_1992_ petitioner gave them to the revenue_agent who had requested copies of the returns and petitioner did not tell the agent that petitioner had not previously filed the returns with the internal_revenue_service respondent's agent received the returns thinking that they were the copies that he had requested the revenue_agent reviewed the copies of petitioner's and returns and may - - have used information from the returns in formulating his request for information from petitioner but there is no evidence that respondent ever treated the copies as filed to the contrary for example respondent took the step of filing a substitute return for pursuant to sec_6020 we find that petitioner has failed to establish that he filed his and tax returns more than years before the date the subject notice_of_deficiency was issued thus petitioner has failed to prove that respondent's notice_of_deficiency for and is untimely under sec_6501 il returns and allowances the second issue in this case the only substantive issue presented involves certain payments that are reported as returns and allowances on the schedules c filed as part of petitioner's and tax returns as mentioned above petitioner's schedules c for and report returns and allowances of dollar_figure and dollar_figure respectively respondent allowed dollar_figure of the amount reported for consisting of a check drawn by petitioner on date to hackett co but disallowed the rest ie dollar_figure in and dollar_figure in on the ground that petitioner had not established - that any amount more than dollar_figure for and --o- for was for an ordinary and necessary business_expense or was expended for the purpose designated at trial petitioner was not able to identify the amounts reported as returns and allowances on his and returns although petitioner's schedules c for and report returns and allowances of dollar_figure and dollar_figure respectively he introduced documents that show aggregate expenditures of dollar_figure in including the payment of dollar_figure to hackett co that respondent allowed and dollar_figure in petitioner failed to offer an acceptable explanation for these discrepancies according to petitioner the subject payments can be grouped into three categories direct refunds to clients and unreimbursed payments on behalf of clients to the internal_revenue_service and to state tax authorities payments on behalf of one client for which petitioner was reimbursed and payments to clients for the purchase of supplies and services petitioner refers to the payments in the first category as direct payments and for convenience we will do the same the following is a list of the payments that petitioner claims as returns and allowances for each of the years at issue the list shows the check number date payee and amount - - of each payment and groups each payment into one of petitioner's three categories reimbursed supplies check date payee amount direct payments payments and services mass div of employ security dollar_figure dollar_figure -0- -0- jepsco dollar_figure -0- -0- dollar_figure irs dollar_figure dollar_figure -0- -0- irs dollar_figure dollar_figure -0- -0- state of r i dollar_figure dollar_figure -0- -0- irs dollar_figure dollar_figure -0- -0- irs dollar_figure dollar_figure -0- -0- wire hospital trust ri dollar_figure dollar_figure -0- -0- wire hospital trust providence ri dollar_figure dollar_figure -0- -0- irs dollar_figure dollar_figure -0- -0- n y state dollar_figure dollar_figure -0- -0- irs dollar_figure dollar_figure -0- -0- n y state dollar_figure dollar_figure -0- -0- steven dana dollar_figure -0- -0- irs dollar_figure dollar_figure -0- -0- irs dollar_figure dollar_figure -0- -0- franchise tax board dollar_figure dollar_figure -0- -0- jeff kolton dollar_figure -0- -0- sec of state dollar_figure dollar_figure -0- -0- employment dev dept dollar_figure dollar_figure -0- -0- franchise tax board dollar_figure dollar_figure -0- -0- franchase tax board dollar_figure dollar_figure -0- -0- sec of state dollar_figure dollar_figure -0- -0- gary chang dollar_figure dollar_figure -0- -0- employment dev dept dollar_figure dollar_figure -0- -0- franchise tax board dollar_figure dollar_figure -0- -0- irs dollar_figure dollar_figure -0- -0- irs dollar_figure dollar_figure -0- -0- mass dor dollar_figure dollar_figure -0- -0- habhac dollar_figure dollar_figure -0- -0- hackett co dollar_figure dollar_figure -0- o- total dollar_figure dollar_figure -0- big_number amount reported dollar_figure on return difference dollar_figure reimbursed supplies check date payee amount direct payments payments and services state of cal dollar_figure dollar_figure -0- -0- n y state dollar_figure dollar_figure -0- -0- n y state dollar_figure dollar_figure -0- -0- n y state dollar_figure dollar_figure -0- -0- irs dollar_figure dollar_figure -0- -0- mass dollar_figure dollar_figure -0- -0- jeffrey kolton dollar_figure dollar_figure -0- -0- n y state dollar_figure dollar_figure -0- -0- n y state dollar_figure dollar_figure -0- -0- said dermarkar dollar_figure dollar_figure -0- -0- irs dollar_figure dollar_figure -0- -0- n y state dollar_figure dollar_figure -0- -0- irs dollar_figure dollar_figure -0- -0- carey storm dollar_figure dollar_figure -0- -0- employment dev dept dollar_figure -0- dollar_figure -0- us dept of treasury dollar_figure -0- dollar_figure -0- city of beverly hills dollar_figure -0- dollar_figure -0- employment dev dept dollar_figure dollar_figure -0- -0- wire shawmut bros dollar_figure dollar_figure -0- -0- stewart gleischman dollar_figure dollar_figure -0- -0- wire security-los angeles dollar_figure dollar_figure -0- total dollar_figure dollar_figure dollar_figure -0- amount reported dollar_figure on return difference dollar_figure at the outset we note that there is a fundamental difference between expenditures that constitute returns and allowances and expenditures that are treated as business deductions under sec_162 see 106_tc_268 69_tc_477 affd 630_f2d_670 9th cir 65_tc_422 affd per curiam 584_f2d_53 5th cir see also sec_1_61-3 income_tax regs the former expenditures are taken into account in computing the gross_income from a business activity see b c cook sons inc v commissioner supra pincite strictly speaking they are not deductions -- - and are not subject_to the various limitations on deductions claimed under sec_162 see 88_tc_654 b c cook sons inc v commissioner supra as to returns and allowances a taxpayer is required to maintain records that are sufficient to substantiate the amount claimed on his or her return sec_6001 a taxpayer must establish a direct connection between an expenditure claimed as an offset of gross_receipts and the activity giving rise to the gross receipt see max sobel wholesale liquors v commissioner supra pincite rebate treated as a reduction of gross_income where the rebate was a part of the transaction of sale see also 85_tc_1 as to deductions under sec_162 a taxpayer is required to maintain records that are sufficient to substantiate the deductions claimed on his or her return sec_6001 sec_162 generally allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business such expenses must be directly connected with or pertain to the taxpayer's trade_or_business sec_1_162-1 income_tax regs petitioner bears the burden of proving his - - eligibility for offsets to gross_income or deductions under sec_162 petitioner reported the subject expenditures as returns and allowances for both and and reduced the gross_income reported on his schedule c for each year by the total expenditures_for the year in his posttrial briefs petitioner's principal position is that the subject expenditures are ordinary and necessary and deductible under sec_162 it is not clear whether petitioner also takes the position that the subject expenditures are returns and allowances that offset the gross_receipts realized from the business reported on petitioner's schedules c however it is not necessary to sort out petitioner's legal position because we find that petitioner has failed to adequately substantiate any of the subject expenditures either as an offset of the gross_receipts of his schedule c business or as an ordinary and necessary business deduction during his testimony at trial petitioner sometimes compared the fees that he claims to have received during and from the clients of his schedule c business with the payments treated as returns and allowances that he claims to have made to or on behalf of some of those clients as was true in the case of the returns and - - allowances at trial petitioner was unable to itemize the fees composing the gross_receipts reported on his schedules c for and the totals from the two lists of fees that petitioner introduced at trial do not match the gross_receipts reported on the schedules c filed with his returns in any event for both of the years in issue the following schedule repeats the lists of fees that petitioner introduced at trial it shows the payments allegedly made by petitioner to or on behalf of each of his clients and it shows the net amounts for each client client jeff abrams automatic systems david baumberg faith burns gary chang norman dana eric friedmann mark grayson bill habelow hackett co habsco emily harris thomas hickey robert hastings high comps-callan art jacob jeff kolton margaret lynch jeanne lynch scott mitchell albert pachew victoria shulman carey strom corey tynam brain wayset steven dana said dermarkar carissa drucker stewart gleischman jepsco epstein joblon total amount reported difference as shown ments in fees payments net dollar_figure -0- dollar_figure dollar_figure dollar_figure s-dollar_figure big_number -0- -0- dollar_figure -0- dollar_figure -0- -0- dollar_figure dollar_figure big_number -0- dollar_figure -0- dollar_figure -0- big_number dollar_figure -0- dollar_figure dollar_figure big_number big_number --0- -0- dollar_figure dollar_figure big_number -0- dollar_figure dollar_figure dollar_figure -dollar_figure big_number -0- -0- dollar_figure big_number -0- dollar_figure dollar_figure -5 dollar_figure -dollar_figure big_number -0- dollar_figure -0- dollar_figure -0- -0- -0- dollar_figure -0- -53 dollar_figure -0- -0- big_number -0- -0- -0- dollar_figure big_number -0- -0- dollar_figure -0- big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure -0- dollar_figure dollar_figure big_number -0- -0- -0- dollar_figure -0- big_number -0- dollar_figure dollar_figure dollar_figure -dollar_figure big_number -0- dollar_figure -0- dollar_figure -0- big_number -0- dollar_figure dollar_figure -0- big_number -0- -0- -0- dollar_figure -0- big_number -0- -0- -0- dollar_figure big_number -0- -0- dollar_figure big_number dollar_figure dollar_figure -dollar_figure dollar_figure big_number -0- -0- dollar_figure big_number -0- -0- dollar_figure -0- -0- -0- dollar_figure -0- -dollar_figure -0- -0- -0- -0- dollar_figure -0- -dollar_figure -0- dollar_figure dollar_figure -dollar_figure -dollar_figure -0- dollar_figure dollar_figure -dollar_figure -dollar_figure -0- dollar_figure dollar_figure -dollar_figure -dollar_figure -0- dollar_figure -dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure dollar_figure -big_number big_number dollar_figure dollar_figure above petitioner claims to have made pay- of dollar_figure or dollar_figure percent of the fees received in that year and payments in of dollar_figure or dollar_figure percent of the fees received in that year the above schedule shows that petitioner allegedly made substantial payments to persons from whom no fees are - - listed for or the net payments to clients in this category are as follows steven dana s-dollar_figure -0- said dermarkar -0- s-dollar_figure carissa drucker -dollar_figure --dollar_figure stewart gleischman -dollar_figure -18 dollar_figure jepsco epstein -dollar_figure -dollar_figure joblon --q- -dollar_figure -dollar_figure --dollar_figure the above schedule also shows that petitioner allegedly made payments to a number of clients including his parents that substantially exceeded the amount of fees petitioner received from those clients the net payments to clients in this category are as follows faith burns -dollar_figure -0- eric friedmann dollar_figure -dollar_figure bill habelow --dollar_figure --dollar_figure jeff kolton dollar_figure -dollar_figure margaret lynch -dollar_figure -q- another preliminary point should be noted in his reply brief petitioner implies that he was unable to produce some records necessary to substantiate the returns and allowances reported on his returns because certain of his records had been lost in discussing the evidence that he adduced to substantiate the direct payments petitioner states that his business records were lost when he shipped - - the records from california to new jersey with the united parcel service in discussing the evidence adduced to substantiate the payments to clients for professional services and supplies he also states that his original books_and_records were lost by united parcel service when the records were shipped from california to new jersey at trial petitioner made no suggestion that any records necessary to substantiate the returns and allowances claimed on his return had been lost to the contrary during his opening statement petitioner mentioned certain business records that allegedly had been lost but he limited that discussion to the substantiation of certain business deductions that are no longer at issue in this case when it came to the returns and allowances at issue here petitioner made it clear that he never had records of any of these expenditures petitioner stated as follows in other areas for example we'll get to the area of returns and allowances in this area often the client had a problem with the irs or a government agency and i advanced taxes on their behalf without any expectation of getting the money back from them it---from them and unfortunately at that time i was perhaps lax that i didn't have business contracts or even key business records there were just oral agree- ments with respect to the treatment of these items obviously it's a practice of--it's not an ideal practice and it's not that these records were lost it's just that i didn't keep them at -- - the time they were oral agreements emphasis supplied furthermore after petitioner completed his direct testimony regarding returns and allowances and before discussing the records that he allegedly lost in ship- ping he stated as mentioned earlier i shipped some information--i'm done with the returns and allowances at this point thus petitioner again made it clear that the records allegedly lost in shipping did not involve returns and allowances finally at trial petitioner stated as such my business logs were in there detailing in the instance of travel and entertainment who i entertained and what--and all the other requirements of sec_274 petitioner did not testify at trial that any of the documents that were allegedly lost involved amounts reported on his returns as returns and allowances moreover on the basis of the record of this case we would have difficulty finding that petitioner lost any business records as a result of a shipment from california to petitioner's home in moorestown new jersey none of the documents introduced by petitioner substantiate a lost shipment of records from california to moorestown the documents on which petitioner relies consisting of two --- - receipts for the shipment that were filled out by petitioner on united parcel service forms and a damage tracer copy that was issued by ups fail to show that any part of the shipment was lost to the contrary according to a handwritten phone message a representative of ups telephoned petitioner and stated that all seven boxes of the shipment had been delivered the only formal communication from ups concerning this shipment is the damage tracer copy which states that petitioner had reported damage to a panasonic easa phone there is no document from ups to substantiate petitioner's assertion that two bags were lost and never recovered a refunds to clients and unreimbursed payments to the internal_revenue_service and to state tax authorities as shown in the above schedules petitioner claims offsets to gross_receipts or deductions under sec_162 for the aggregate amounts of direct payments in and for petitioner claims offsets or deductions in the form of direct payments totaling dollar_figure including the dollar_figure payment to hackett and co sometimes referred to as habsco that was allowed by respondent and for he claims offsets or deductions in the form of direct payments in the aggregate amount of dollar_figure in his posttrial briefs petitioner asserts that he made the - - subject payments to clients to the internal_revenue_service or to state tax authorities in order to resolve tax problems that was sic due to an error or omission made by the petitioner according to petitioner these payments were for tax services that i performed that there was some kind of problem with according to petitioner in each case after negotiations with client s and once the petitioner and the client came to an oral agreement that the petitioner would pay the tax bill the direct payment was made to fully settle the legal dispute between the petitioner and his client petitioner asserts that he did not carry professional malpractice insurance and he orally agreed with his clients to make each of the payments to avoid litigation and to retain customers furthermore according to petitioner each of the direct payments was made to resolve a tax problems sic that was due to an error or omission made by the petitioner petitioner states there was no connection between the direct payment' and billing except in the case of the reimbursed payments discussed below to prove the nature of the subject direct payments petitioner relies on his own testimony copies of canceled checks or other evidence of payment such as wire transfers and in several instances copies of the bills - - or statements issued by the taxing authority the documentary_evidence petitioner introduced supports a finding that petitioner made payments to his clients to the internal_revenue_service and to various state tax administrators however the documentary_evidence does not explain why the payments were made what connection any of the payments had to petitioner's schedule c business or why these payments are ordinary and necessary business_expenses for this petitioner relies upon his own uncorroborated testimony at trial as we have often stated we are not required to accept a taxpayer's self-serving testimony see eg neidringhaus v commissioner 99_tc_202 87_tc_74 65_tc_87 affd per curiam 540_f2d_821 5th cir we have difficulty accepting petitioner's testimony that he made payments totaling dollar_figure ie total direct payments of dollar_figure less the amount allowed by respondent dollar_figure in and payments totaling dollar_figure in to settle malpractice claims with clients petitioner claims to have made these payments but he failed to produce documents of any kind such as agreements correspondence or memoranda to substantiate - - the nature of any of the payments we also find it significant that petitioner introduced no testimony or corroboration from any of his clients concerning the nature of these payments we agree with respondent that this raises an inference that such testimony would not support petitioner's case see 89_tc_1063 affd 886_f2d_1237 9th cir 6_tc_1158 affd 162_f2d_513 10th cir metals refining ltd v commissioner tcmemo_1993_115 as mentioned above petitioner relies entirely on his own testimony at trial to substantiate the subject payments however petitioner's testimony is extremely vague he does not describe the services that he provided to the subject clients or the nature of the problem with those services that prompted him to make the payment or payments with respect to that client the following example illustrates petitioner's vague testimony petitioner's testimony regarding two payments made on behalf of faith and joseph burns is as follows the next items is items which has to do with faith and joseph burns i paid the internal service directly dollar_figure and the state of massachusetts which is item dollar_figure they paid me fees in of dollar_figure -- - in response to questions from the court about the fact that petitioner's payments exceeded the fees received petitioner gave the following explanation they were paid out more in aggregate than i received in fees yes and these had to do with old matters existing prior to that were ultimately paid or resolved in it's not that i intended to lose money on this proposition it's just that old matters were resolved now people say gary you could have not paid these matters had the clients either pay them or whatever and let them sue you and then these would have been deductible at some time down the road you would have incurred legal fees and the amounts may have been larger due to interest and penalties and you would have been caught up in court but i decided to resolve older matters probably pertaining to years '82 to '84 particularly in the--well these matters were resolved--well problems arising from earlier years were resolved and negotiated with the clients in '89 and these were paid there is no real relationship to the dollar_figure in fees received in and the amounts paid obviously in the case of dr chang which is items and which aggregate dollar_figure and item which is a refund of dollar_figure--well those three amounts are minuscule in comparison to the collections of dollar_figure so there is no correlation between the two the reason i mentioned the fees is to show that they were one current clients that i retained them not obviously to show that this agreement had been reached and to show some perspective that by and large for most of the clients the fees taken in and the retention of the relation- ship exceeded the amounts that were paid out in what would have been a divisive matter - - well if these things were not resolved amicably it could have been a divisive matter which would have--could have led to litigation as i said i didn't have malpractice insurance and also a loss of clients and client good will that's my rationale for paying them in effect petitioner states that the subject payments were made to resolve older matters probably pertaining to years to '84 petitioner gives no explanation of the matters that were resolved petitioner's testimony concerning the payments made on behalf of his parents similarly fails to describe the nature of those payments petitioner's testimony is as follows the next check is 50--is which was paid directly to the internal_revenue_service on behalf of my father eric friedmann it's actually my parents eric and phyllis friedmann for a tax problem i would just note that my parents were clients and in the year they paid me taxable fees of dollar_figure when i say they paid me fees these are all reflected in my income schedules that were reconstructed that are found in files 20-j for and 21-j for and these have been accepted by the internal_revenue_service for purpose---as noted in the audit work papers although they don't tie in precisely to the income per the tax_return the next item has to do with eric friedmann who is again my father these had to do with items 15-a2 a3 a4 and a1o the first one being payment directly to new york state on behalf of him of dollar_figure the next one is 15-a3 had to do with payments directly to new york state in the amount of dollar_figure the next one is 15-a4 which is payment directly to new york -- - state of dollar_figure and the last one is 15-al10 which has to do with payments directly to new york state of dollar_figure the checks are in this file your honor petitioner claims an offset to income or a deduction for payments made in in the amount of dollar_figure allegedly on behalf of ms margaret lynch his testimony regarding those payments is as follows the next item is number again these are all within file 16-j having to do with the taxpayer margaret lynch and i paid dollar_figure--sdollar_figure to the state of rhode island on her behalf for a tax problem in item sec_23 i paid the irs internal_revenue_service directly dollar_figure on her behalf item i paid the internal_revenue_service dollar_figure on her behalf items and are direct checks to either rhode island or the internal_revenue_service in addition item sec_30 and sec_30 are direct wires or returns of funds to margaret lynch as agreed upon in the amounts of dollar_figure in the instance of a and in the instance of b dollar_figure margaret lynch in paid me fees---and these were all as i say agreed upon and accepted margaret lynch paid me fees of dollar_figure and also in that period her sister jeanne lynch who is a client and had an influence over her or their opinion of me counted they spoke quite frequently paid me fees of dollar_figure in and in paid me fees of dollar_figure again i believe these offsets----there's two components of the offsets here one is money given directly back to the client which i consider to be return of fees and the other is expenses that i paid directly for the client that would be item sec_24 sec_23 and sec_24 and the two -- - wires item sec_30 and sec_30 and sec_30 were funds paid directly--wired directly to the client's personal account as true throughout petitioner's testimony at trial petitioner offers no explanation for the nature of the services he provided to ms lynch the problems that arose with respect to those services or the reason for his payment of those funds finally in one instance petitioner claims to have made a direct refund of fees to dr strom in the amount of dollar_figure when asked about this payment at trial petitioner stated as follows well basically it had to do with--i looked after his investments and as well as doing his personal---doing his taxes and corporate work and he didn't feel the investments performed as well as expected some of this had to do with indemnities and the value of some of his investments for the above reasons we find that petitioner has failed to meet his burden of proving that any of the direct payments offset his gross_receipts or can be deducted under sec_162 accordingly we hereby sustain respondent's determination as to these payments b supplies and services included among the returns and allowances reported on his return are payments that petitioner claims to have made to clients to purchase supplies and services petitioner relies upon his own testimony and copies of canceled checks to substantiate this claim petitioner testified that the payments in this category totaling dollar_figure consist of payments to three clients mr dana mr kolton and jepsco in the amounts of dollar_figure dollar_figure and dollar_figure respectively at trial petitioner testified that the dollar_figure payment to mr dana was a fee for supplies that he provided for me in my business the dollar_figure payment to jepsco was for consulting fees and the dollar_figure payment to mr kolton was for legal services in a probate matter rendered by mr kolton petitioner testified further that mr kolton assisted petitioner with a probate matter and looked up some stuff and filed a paper petitioner introduced copies of three canceled checks payable to mr dana mr kolton and jepsco containing the notations fee serv and consulting respectively in the memo section of the checks the evidence offered by petitioner is insufficient to substantiate that petitioner is entitled to offset gross_income by or to deduct these amounts petitioner's -- - testimony regarding the payments fails to provide sufficient information regarding the supplies purchased or the consulting and legal work actually performed as stated earlier we are not required to accept a tax- payer's self-serving testimony see eg neidringhaus v commissioner t c pincite tokarski v commissioner t c pincite hradesky v commissioner t c pincite for the above reasons we hold that petitioner has failed to establish that he is entitled to a deduction for these payments and we sustain respondent on this issue cc reimbursed payments allegedly made on behalf of one client included among the subject returns and allowances for are payments totaling dollar_figure that petitioner allegedly made on behalf of a client dr strom for licensing fees and tax_liabilities petitioner asserts that dr strom reimbursed petitioner for these payments as discussed below and that they should be treated as offsets to gross_income or as ordinary and necessary business_expenses under sec_162 in passing we note that petitioner allegedly made two other_payments on behalf of or to dr strom in dollar_figure and dollar_figure that petitioner also treated as direct payments al -- the evidence presented by petitioner regarding the payments totaling dollar_figure consists of petitioner's testimony copies of canceled checks and a copy of a check stub petitioner testified that he made three separate payments on behalf of dr strom in order to avoid penalty and interest charges that dr strom had incurred in prior years for late fee payments and tax deposits according to petitioner's testimony and the copies of the canceled checks petitioner offered as evidence petitioner paid dollar_figure on date to the city of beverly hills for dr strom's personal medical licensing fee he paid dollar_figure to the u s department of the treasury on date for dr strom's third quarter federal payroll tax deposit and he paid dollar_figure on date to the employment development department for dr strom's california employment_tax liability petitioner claims to have reported receipts in from dr strom in the aggregate amount of dollar_figure petitioner testified that dr strom paid me in two checks that year according to petitioner the second check in the amount of dollar_figure or dollar_figure was paid on date petitioner testified t actually wrote out the name to gary friedmann wrote the word fee wrote the amount and wrote out the check dr strom signed the check and gave it to me and it's his handwriting in there - -- on check where he writes in the date of and writes out reimbursement and then dollar_figure annual it's the check stub that i'm referring to the check--the original check was returned to dr carey strom there is my writing on this register and in addition to that dr strom in aggregate paid me in dollar_figure for---that is--there are two payments to me at least equal that amount this amount represents dollar_figure there was also other checks representing dollar_figure that reflected in income petitioner summarized his testimony regarding this matter as follows getting back to returns and allowances for i just have one point on december 19th dr strom paid me the dollar_figure of which big_number was fees and the rest was reimbursement that was attributable and this was our agreement this is my testimony the reimburse- ment component was attributable to taxes paid to beverly hills the city of beverly hills in september of that year of dollar_figure withholding taxes or payroll_taxes the entity owed that i paid on october lst of that year of dollar_figure and it contemplated me paying state unemployment tax--state employment_taxes of dollar_figure on december 31st which was subsequent to the payment that was made on december 19th you have checks that i paid all those three amounts that's all i wish to say about that and i believe that the total amount was an advance aside from the dollar_figure fee and that these other_amounts were just paid as a flow- through - - as we understand it petitioner claims that the second payment that he received from dr strom in the amount of dollar_figure consisted of an annual fee of dollar_figure and the reimbursement of three payments that petitioner allegedly made on behalf of dr strom in the aggregate amount of dollar_figure viz dollar_figure dollar_figure and dollar_figure one problem we have with petitioners's testimony is that the total of the fees and reimbursements is dollar_figure or dollar_figure more than dr strom's check of dollar_figure another problem we have with petitioner's testimony is that he does not explain why in preparing the check for dr strom's signature to reimburse himself for payments made on dr strom's behalf petitioner included the dollar_figure payment to the employment development department that would be due on date several days later we do not understand why petitioner did not simply prepare a check for this upcoming payment directly from dr strom to the employment development department petitioner contends that the payments made on dr strom's behalf in are deductible because petitioner received reimbursement for those payments from dr strom and petitioner included the reimbursements in computing gross_income for that year petitioner states in his posttrial brief that he included fees of dollar_figure from - dr strom as gross_receipts on schedule c of his return as mentioned above petitioner produced a handwritten list of the names of his clients and the amounts that petitioner allegedly received from these clients in according to the handwritten list petitioner included dollar_figure from dr strom in the calculation of his gross_receipts for that year we find that the evidence petitioner adduced is insufficient to establish that amounts reimbursed by dr strom were included in the computation of petitioner's gross_receipts for according to the handwritten list petitioner's gross_receipts for dollar_figure does not equal the gross_receipts reported on schedule c of petitioner's return dollar_figure petitioner has failed to adequately explain this inconsistency furthermore the handwritten list of fees introduced at trial is not supported by any other evidence such as books receipts or other documentation in addition petitioner's testimony regarding the fees of dollar_figure received from dr strom in and allegedly included in his gross_receipts for that year is confusing at trial petitioner testified that dr strom's fees of dollar_figure consisted of a dollar_figure payment and other checks representing dollar_figure in his opening brief however - - petitioner contends that the dollar_figure payment comprised a dollar_figure payment and a dollar_figure payment subsequently in his answering brief petitioner contends that the dollar_figure payment comprised a dollar_figure payment consistent with the amount listed on the copy of the check stub introduced at trial and a dollar_figure payment furthermore petitioner maintained a multifaceted business relationship with dr strom petitioner's returns report wages from dr strom's professional_corporation totaling dollar_figure in and dollar_figure in dr strom was also a client of petitioner's schedule c business and in that connection petitioner claims to have made a direct payment to dr strom of dollar_figure because dr strom didn't feel the investments performed as well as expected dr strom was also an investor in one or more of the partnerships petitioner promoted in view of these relationships petitioners's testimony is too vague to substantiate the offset or deductions he claimed for in the aggregate amount of dollar_figure in this connection we also note the fact that petitioner did not produce to respondent the retainer agreement between himself and dr strom or seek to introduce the agreement at trial as a result of the inconsistent and insufficient evidence he presented petitioner has failed to establish - that he is entitled to a deduction for the payments totaling dollar_figure that he made on behalf of dr strom we hereby sustain respondent on this issue on the basis of the foregoing and concessions decision will be entered under rule
